DETAILED ACTION
	The Response filed 24 February 2022 has been entered.  Claims 1-14 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 24 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,934,692 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 24 February 2022 have been fully considered but they are not persuasive for the following reason in view of Huang (US 8,261,766).
The applicant argues on pgs. 5-6 of the Response that the plaquette 10 in Huang, which the examiner interpreted as reading on the claimed water fixture, is a cover plate rather than a water fixture.  However, a water fixture is interpreted as being any mounted structure through which water flows and the plaquette 10 of Huang is seen as a water fixture because its through-hole 13 may have a pipeline mounted therein to form a water faucet, as disclosed in col. 2, lines 40-45.  Applicant’s specification as filed has not provided a special definition of the term “water fixture” and therefore the claim limitation must be given its broadest reasonable interpretation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, and 6-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 8,261,766).
Regarding claim 1, Huang discloses in Figs. 1-7 In combination with a water fixture 10 (wherein the plaquette 10 is seen as a water fixture because its through-hole may have a pipeline mounted therein to form a water faucet, as disclosed in col. 2, lines 40-45) having a head (comprising front face 11) with a structure engaging periphery 12 and a first retaining clip 14 in a recess of the head, a head mounting bracket 20 for mounting the water fixture head to a structure (comprising the wall to which the bracket 20 is fixed via bolts 40), said head mounting bracket 20 comprising: 
a body (comprising the flat base of the bracket 20 with surface 21) having an aperture 24, and at least one mounting aperture 23 for receiving a mounting fastener 40; and 
a first head mounting tab 25 extending from said body and adapted to receive the first retaining clip 14 in the recess of the water fixture head within the structure engaging periphery 12; 
wherein the first retaining clip 14 engages said first head mounting tab 25 to secure the water fixture head against the structure; and
wherein the structure engaging periphery 12 conceals said head mounting bracket 20.  
Regarding claim 2, Huang discloses in Figs. 1-7 that said first head mounting tab 25 is C- shaped (because portion 251 is arcuate).  
Regarding claim 4, Huang discloses in Figs. 1-7 that there is at least one alignment notch (comprising the notch extending from the circular portion of aperture 24 and aligned with tab 25) along an inside perimeter of said body aperture.  
Regarding claim 6, Huang discloses in Figs. 1-7 that said body (comprising the flat base of the bracket 20 with surface 21) is a planar ring.  
Regarding claim 7, Huang discloses in Figs. 1-7 that there is a second head mounting tab 25 extending from said body and a second retaining clip 14 mounted in the recess of said water fixture head, wherein said second retaining clip 14 engages the second head mounting tab 25 to secure the water fixture head against the structure. 
Regarding claim 8, Huang discloses in Figs. 1-7 that said first and second head mounting tabs 25 are transversely spaced about the perimeter of said body.  
Regarding claim 9, Huang discloses in Figs. 1-7 that said second head mounting tab 25 is C- shaped (because portion 251 is arcuate).  
Regarding claim 10, Huang discloses in Figs. 1-7 that said body includes a plurality of mounting apertures 23 for receiving a plurality of mounting fasteners 40.  
Regarding claim 11, Huang discloses in Figs. 1-7 that said body (comprising the flat base of the bracket 20 with surface 21) is a circular planar ring, a plurality of apertures 23 for receiving mounting screws 40 to secure said head mounting bracket 20 to the structure, a second head mounting tab 25 extending from said circular planar ring and adapted to receive a second retaining clip 14 mounted in the recess of the head within the structure engaging periphery 12, and a plurality of alignment notches (comprising the notches extending radially outward from the circular portion of aperture 24 and aligned with tabs 25) along an inside perimeter of said body aperture 24.  
Regarding claim 12, Huang discloses in Figs. 1-7 that said plurality of alignment notches are evenly spaced.  
Regarding claim 13, Huan discloses in Figs. 1-7 that said first and second head mounting tabs 25 are transversely spaced about the perimeter of said body.  
Regarding claim 14, Huang discloses in Figs. 1-7 that said head 11 is placed over the head mounting bracket 20 and rotated (col. 3, lines 38-52).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Tsutsui et al. (US 6,006,784).
Regarding claim 3, Huang discloses two tabs 25, wherein one of the tabs 25 makes up the first head mounting tab, but lacks a head retaining tab that includes an aperture to receive a locking screw that extends through a corresponding aperture in the water fixture head to secure the water fixture head to the head mounting bracket.  Tsutsui teaches in Figs. 1-13 a bracket 102 with two tabs (forming flange 113) that receive two respective pawls 205 of a fixture 201 (col. 6, lines 43-48), wherein one of the tabs includes an aperture to receive a locking screw that extends through a corresponding aperture in the fixture 201 to secure the fixture 201 to the bracket 102 (as shown in Figs. 12-13 and discussed in col. 7, lines 56-61).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Huang to have one of the tabs 25 act as a head retaining tab (while the other tab 25 acts as the first head mounting tab) that receives a locking screw extending through the water fixture head to prevent relative rotation and theft of the water fixture, as Tsutsui teaches (col. 7, lines 56-61).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Mueller et al. (US 1,436,668).
Regarding claim 5, Huang discloses in Figs. 1-7 alignment notches formed by the notches extending from the circular portion of the central aperture 24 and in alignment with retaining tabs 252, such that the alignment notches correspond with respective mounting tabs, but Huang lacks three alignment notches.  Mueller teaches in Figs. 1-4 four mounting tabs on the escutcheon 16 created by the four apertures 19 in the annular rib 18 that receive four respective lugs 22 of the nut 21, like the mounting tabs 25 and retaining clips 14 disclosed by Huang.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bracket disclosed by Huang to duplicate the mounting tab such that there are more than two mounting tabs, such as three, (with a respective number of alignment notches and configured to engage with a respective number of retaining clips), as Mueller teaches, so that the mounting tabs and retaining clips are less likely to break because stress is dissipated onto more of them.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753